UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 3, 2014 MANAGED FUTURES PREMIER ABINGDON L.P. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation) 000-53210 (Commission File Number) 20-3845005 (IRS Employer Identification No.) c/o Ceres Managed Futures LLC 522 Fifth Avenue - 14th Floor New York, New York 10036 (Address and Zip Code of principal executive offices) Registrant’s telephone number, including area code:(855) 672-4468 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. Amended and Restated Management Agreement Ceres Managed Futures LLC, the general partner of the Registrant, and the Registrant have entered into an amended and restated management agreement dated as of July 3, 2014 (the “Amended and Restated Management Agreement”) with Winton Capital Management Limited (the “Advisor”), a company registered in England and Wales, pursuant to which the Advisor shall manage the portion of the Registrant’s assets allocated to it. The Amended and Restated Management Agreement includes various changes to the previous agreement. Such changes include amendments to the termination events, additional confidentiality provisions, changes to the indemnification provided to the Advisor, modifications to the representations and warranties provided by both the Advisor and the Registrant and various other revisions.There have been no changes to the Advisor’s monthly management fee or quarterly incentive fee. The Amended and Restated Agreement is filed herewith as exhibit 10.2. Item9.01Financial Statements and Exhibits. (d)Exhibits. The following exhibit is filed herewith. ExhibitNo. Description Amended and Restated Management Agreement dated July 3, 2014, by and among the registrant, Ceres Managed Futures LLC and Winton Capital Management Limited. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MANAGED FUTURES PREMIER ABINGDON L.P. By: Ceres Managed Futures LLC, General Partner By:/s/ Alper Daglioglu Alper Daglioglu President and Director Date:July 9, 2014 3
